Order, Supreme Court, New York County (Barbara Kapnick, J.), entered October 29, 1996, which denied defendants’ motion for a change of venue from New York County to Suffolk County, unanimously reversed, on the law, the facts, and in the exercise of discretion, without costs, and the motion granted.
This transitory action involving an accident that occurred in Suffolk County, where all of the witnesses either reside or work, should be transferred to Suffolk County. The happenstance that one of the corporate defendants designated *339New York County as its “principal location” with the Secretary of State, standing alone, is an insufficient basis for this litigation to continue in New York County. Concur—Murphy, P. J., Wallach, Rubin, Tom and Andrias, JJ.